[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Powe v. Lanzinger, Slip Opinion No. 2019-Ohio-954.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2019-OHIO-954
   THE STATE EX REL. POWE, APPELLANT, v. LANZINGER, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Powe v. Lanzinger, Slip Opinion No.
                                      2019-Ohio-954.]
Mandamus—Inmate failed to comply with filing requirements of R.C. 2969.25(C)—
        Court of appeals’ dismissal of petition affirmed.
    (No. 2018-1121—Submitted January 29, 2019—Decided March 21, 2019.)
        APPEAL from the Court of Appeals for Summit County, No. 29080.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, Orlando L. Powe, appeals the Ninth District Court of
Appeals’ dismissal of his petition for a writ of mandamus against appellee, Summit
County Common Pleas Court Judge Jill Lanzinger. We affirm.
        {¶ 2} Powe was convicted of murder, felonious assault, and endangering
children in 2002. State v. Powe, 9th Dist. Summit No. 21026, 2002-Ohio-6034.
                             SUPREME COURT OF OHIO




       {¶ 3} On June 22, 2018, Powe filed a petition for a writ of mandamus
against Judge Lanzinger. He alleged that the trial court lacked jurisdiction over his
criminal case because a criminal complaint was never filed against him. He asked
the court of appeals to issue a writ compelling Judge Lanzinger to “produce a
properly filed criminal complaint” or else “dismiss the judgment/conviction against
[him] under Crim.R. 48(B).”
       {¶ 4} On July 12, 2018, the court of appeals dismissed the mandamus
petition sua sponte on the grounds that Powe failed to comply with the filing
requirements of R.C. 2969.25(C). Powe appealed.
       {¶ 5} An inmate who seeks a waiver of court filing fees when instituting a
suit in the court of appeals against a government actor must provide (1) a statement
setting forth the balance in the inmate’s account for each of the preceding six
months and (2) a statement that sets forth all other cash and things of value owned
by the inmate at the time of filing. R.C. 2969.25(C). Failure to comply with the
requirements of R.C. 2969.25(C) is grounds for dismissal of the complaint. State
ex rel. Pamer v. Collier, 108 Ohio St. 3d 492, 2006-Ohio-1507, 844 N.E.2d 842,
¶ 5.
       {¶ 6} In this case, Powe attached to his petition a form captioned “Financial
Disclosure/Affidavit of Indigency” that he claims to have received from the prison
cashier at his request. The document, which was notarized by an official at the
prison, merely sets forth the facts that Powe works for the state in the institution
and that he receives $20 a month in wages. The form does not state the balance in
Powe’s account for each of the preceding six months, nor does it identify cash or
other things of value owned by Powe at the time of filing. The court of appeals was
therefore correct that the form does not comply with R.C. 2969.25(C).
       {¶ 7} Powe notes that the form was prepared by the cashier and argues that
because Powe cannot control what information the form includes, he should not be
punished if the form is noncompliant.        However, the requirements of R.C.




                                         2
                                 January Term, 2019




2969.25(C) do not allow for substantial compliance, State ex rel. Neil v. French,
153 Ohio St. 3d 271, 2018-Ohio-2692, 104 N.E.3d 764, ¶ 7, so the reason for Powe’s
noncompliance is not relevant.
       {¶ 8} Alternatively, Powe suggests that he must have complied with the
statutory requirements because otherwise, the clerk’s office would not have
accepted his petition for filing. However, the clerk’s office has no authority to
enforce the requirements of R.C. 2969.25(C).          The local rules of the Ninth
Appellate District instruct the clerk to accept all pleadings for filing so long as the
party submits an affidavit of inability to pay costs. Loc.R. 2(D) of the Ninth District
Court of Appeals.
       {¶ 9} The court of appeals correctly dismissed Powe’s petition.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       Orlando L. Powe, pro se.
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Colleen
Sims, Assistant Prosecuting Attorney, for appellee.
                                _________________




                                          3